DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on October 23, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a plan view of an insert top surface” in Lines 1-2.  Claim 1 already sets forth these limitations such that it is not clear if there is a further plan view and insert top surface or not.  Appropriate correction required.
Claim 6 recites “a plan view of the insert top surface” in Lines 1-2.  Claim 1 already sets forth this plan view such that it is not clear if there is a further plan view or not.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh (US Pub. No. 2013/0142581 A1) in view of Ueda et al. (US Pub. No. 2004/02136639 A1) and Noggle (US Pub. No. 2007/0245535 A1).
(Claims 1, 2, 5, 15-17 and 23) Volokh discloses an indexable cutting insert (Figs. 1a, 3, 6, 8, 9a) being devoid of a through bore.  The cutting insert includes exactly three main cutting edges (Figs. 1a, 3, 6, 8, 9a).  Additionally, the cutting insert includes opposite insert top and bottom surfaces (Figs. 1a, 1b, 3, 6, 8, 9a) and an insert peripheral surface which extends therebetween (Fig. 3, 6, 8, 9a).  The bottom surface includes a planar bottom abutment surface (¶ 0031).  A symmetry central axis (16) passes through the top and bottom surfaces (Figs. 1a, 1b), wherein the cutting insert has 120 degree rotational symmetry about the symmetry central axis (Figs. 1a, 3, 6, 8, 9a).  An abutment protrusion (18) extends outwardly from the top surface beyond a top edge of the top surface (Fig. 1b, 3, 6, 8, 9a).  The cutting includes a deflector (breaker wall ¶ 0034) which extends from a main rake surface onto a side of the abutment protrusion (Fig. 1b) and is configured to deflect chips (¶ 0034).  The cutting insert includes an inscribed circle, which tangentially contacts only and all main cutting edges (Figs. 1a, 3, 6, 8, 
Ueda et al. discloses an undersized indexable cutting insert (Figs. 7a, 7b, 5a, 6) being devoid of a through bore.  The cutting insert (1) comprises exactly three main cutting edges (Figs. 7a, 7b, 5a, 6).  The cutting insert in both the disclosure relative to the prior art and the disclosed invention in Ueda et al. includes an inscribed circle (¶ 0003) which tangentially contacts only and all main cutting edges.  The inscribed circle (¶¶ 0002-0003, 0042, 0081) has an inscribed circle diameter under 3.97 millimeters.  That is, the disclosure states that large geometry inserts include an inscribed circle of 3.97 mm or more, but the geometries of the inserts disclosed in Figures 7a and 7b as well as those of the invention (e.g., Figs. 5a, 6) involve small geometry inserts, which would be under the size of the large geometry inserts within the range of 3.97 mm or more.  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the insert disclosed in Volokh with an inscribed circle within the range claimed by Ueda et al. in order to perform operations with smaller size constraints/demands.  The range disclosed in Ueda et al. overlaps the range claimed but does not provide a specific example with the claimed range.  Yet, the size of the insert inscribed circle is a result-effective variable because it affects the size of the insert, which impacts the type of operation that can be performed.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide an inscribed circle within the claimed range claimed in order to optimize the insert for the operation to be performed.  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the see also In Gardner v. TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984) (holding that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Noggle discloses a cutting insert, made of a cemented carbide that includes tungsten carbide (¶ 0034), without a through hole that includes an insert top surface that includes a top abutment surface (24) capable of abutting engagement with a screw (Figs. 7-15), and the top abutment surface (24) includes exactly three top abutment sub-surfaces (¶ 0022) capable of engagement with the screw.  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting insert disclosed in Volokh as suggested by Noggle in order to provide the insert with a clamping structure for engagement with a different style of pocket.  see also KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: simple substitution of one known element for another to obtain predictable results; and applying a known technique to a known device ready for improvement to yield predictable results).
 (Claim 3) Volokh discloses a symmetry central axis passes through the top and bottom surfaces (Figs. 1a, 3, 6, 8, 9a).  Yet, Volokh does not explicitly disclose a maximum thickness of the insert.  Nevertheless, insert thickness is a result-effective variable because it impacts strength of the insert as well as cost of the insert.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide a maximum thickness within the see In re Aller, 220 F.2d at 456.
(Claim 4) In a plan view of an insert top surface the main cutting edge has a main cutting edge length (Fig. 1a), but the length of the main edge is not explicitly disclosed.  Yet, the length of the cutting edge is a result-effective variable because it impacts how much material the insert is capable of removing.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide a major cutting edge length within the claimed range claimed in order to optimize the cutting edge cutting ability relative to the size of the insert.  see In re Aller, 220 F.2d at 456; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
(Claim 6) The bottom surface has a bottom edge, and in a plan view of the insert top surface, no part of the bottom edge is visible (Fig. 1a).
(Claim 9) The cutting insert is single sided (¶ 0031), positive (¶ 0034), and the insert bottom surface comprises a bottom edge (80) which is not configured for machining and does not comprise cutting edges (¶ 0031).
(Claim 11) The cutting insert (Figs. 1a, 1b, 3, 6, 8, 9a) is capable of being made via pressed-to-size and no portion or surface thereof is ground.  Pressing to size without grinding is considered a Product-by-Process limitation.  see MPEP Section 2113.   Volokh discloses the invention having all the structural limitations as set forth above with respect to claim 12, and specifically discloses a device whose components members could have been made by pressing without grinding.  However, if applicant does not agree that the modified Volokh anticipates the process of how the device’s members were made, it would have been obvious to one having skill in the art at the time the invention was made to make the device using any known manufacturing 
(Claim 12) A cutting tool includes the cutting insert and an insert pocket configured and dimensioned to secure the cutting insert (Figs. 6-9a).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Volokh (US Pub. No. 2013/0142581 A1) in view of Ueda et al. (US Pub. No. 2004/02136639 A1) and Noggle (US Pub. No. 2007/0245535 A1) further in view of Norris (US Pub. No. 2002/0098047 A1).
Volokh does not explicitly disclose a fluid channel opening out to the pocket for the insert.
Norris discloses a cutting tool having a fluid channel that opens out at to an insert pocket (55, 57; ¶ 0028).  At a time prior to filing it would have been obvious to provide the insert disclosed in Volokh with a fluid channel that opens out at to an insert pocket as taught by Norris in order to deliver coolant to the cutting area.
Claims 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh (US Pub. No. 2013/0142581 A1) in view of Ueda et al. (US Pub. No. 2004/02136639 A1) and Noggle (US Pub. No. 2007/0245535 A1) further in view of Shiota et al. (US Pub. No. 2015/0202697 A1).
(Claims 18 and 22) (incorporating by reference the Rejection of claim 1 above in paragraphs 9-11) Volokh discloses a single-sided insert (¶ 0031), but does not explicitly disclose a positive clearance geometry such that the bottom surface has a smaller footprint than the top surface.
Shiota et al. (“Shiota”) discloses a single-sided cutting insert having a positive clearance geometry such that the bottom surface has a smaller footprint than the top surface (Figs. 3, 5).  
(Claim 19) The cutting insert in disclosed in Volokh includes a ramping cutting edge (Fig. 10b; edges relative to surfaces 30a, 32a, 34a) connected to each main cutting edge by a minor corner cutting edge (Figs. 1a, 10b).
(Claim 21) The bottom surface includes a recess located centrally in the bottom abutment surface (Fig. 9a; ¶ 0041).
Double Patenting
Applicant is advised that should claim 17 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.  Applicant argues that the modification of Volokh in view of Ueda and Noggle would be impermissible because one of would not be motivated to provide a different clamping style in the pocket (Noggle modification) or combine the size teaching because the inserts in Ueda are flat.  Additionally, Applicant contends that the modification in view of Noggle would lead to clamping sub-surfaces below the cutting edge.  Applicant then argues that the absence from the market is evidence of nonobviousnes.  Turning to the modification of positive clearance .
The Volokh reference discloses various styles of clamping, including a recess in the protrusion for engaging a clamp.  Hence, the suggestion is there for modification of a abutment sub-surfaces as taught by Noggle.  The claims require the abutment protrusion to extend outwardly from the top surface beyond the top edge (i.e., cutting edges) in a side view of the insert.  As a result of the modification of Volokh in view of Noggle, the protrusion is considered an abutment protrusion as claimed (not to mention the fact that clamping means engage the protrusion as disclosed in Volokh itself) and there is no claim requirement for all parts of the abutment protrusion to be above the top edge.  The top surface is not limited to being the sub-surfaces alone.  Therefore, the prior art of record reads upon the claimed invention.
 It is unclear why Applicant argues that one of ordinary skill would not consider the Ueda disclosure merely because the illustrated embodiments in said refemcehave flat end surfaces.  The Ueda reference is analogous prior art because it is from the same field of endeavor, see MPEP § 2141.01(a). There is no reason that a person of ordinary skill would not consider the size disclosure in Ueda merely because the illustrated insert is of a different shape.
Similarly, it is not understood why Applicant is of the opinion that the Volokh insert would not maintain its strength capability by reducing its size (presuming that the insert is reduced in size because Volokh is bare of an insert size disclosure). There is no objective evidence on record that supports the conclusory argument that the insert would not operate in the manner disclosed simply because it is made for smaller geometry operations as suggested by Ueda. The strength of the insert is provided by the convexly curved end surface. The insert would still have this feature despite the overall size of the insert.
The inventor states that inserts of such a small geometry within the claimed range are not currently on the market.  Yet, the current absence from the market relative to one retailer does not mean that the disclosure/teaching/suggestion provided in Ueda is not available to the public. Such a disclosure/teaching/suggestion given the proper motivation for combining with the Volokh reference provides for a prima facie case of obviousness.
The strength of the insert is provided by the convexly curved upper surface on the protrusion.  The provision of a positive clearance angle would not necessarily hinder the strength of the insert.  After all, Volokh discloses a single-sided insert, which would naturally have less material than a double-sided insert.  Therefore, the balance of the evidence still tips in favor of maintaining the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722